DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 12/16/2020 have been fully considered. Applicant has argued that the prior art does not teach the new limitation(s) added by amendment. The new limitation(s) will be addressed in the rejection(s) below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,648,253. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Independent claims 1, 6, & 9 of the pending application are fully encompassed by claims 1, 4, & 5 of the patent. Where the claims are not identical, the patent claims include additional limitations compared to the pending application. Any differences that 
Claims 1, 4-5 of the current application corresponds to claims 1, 4 of the patent.  
Claim 2 of the current application corresponds to claim 2 of the patent.
Claims 6-8 of the current application corresponds to claims 1, 4 of the patent.
Claims 9-10 of the current application corresponds to claims 5 of the patent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10 is/are, as best understood, rejected under 35 U.S.C. 103 as being unpatentable over Berry (US 20090272235) in view of Belik (US 6253845).

Regarding claim 1, Berry teaches:
A spinner roller set adapted for use in an apparatus used to connect and disconnect threaded drilling tubulars, the spinner roller set comprising: a first (Berry 420) and a second (Berry 420) modular spinner roller, the first and second modular (Berry 422) and spaced apart from one another by a spacer disc (Berry 424, Fig. 4A) wherein the spacer disc has a different outside diameter than said drive discs (Berry 424 with raised surface 422, 424, Fig. 4A, [0031-0034], Note: Roller 422 is described as a roller 424 with a raised surface). 
Berry teaches a roller comprising alternating engagement disks and spacer disks where the engagement disk on one roller corresponds with the spacer disk of the adjacent roller. The spacer disks of Berry are darkened in the reproduction of Fig. 4A below.

    PNG
    media_image1.png
    322
    222
    media_image1.png
    Greyscale

Berry does not disclose structural details of the rollers, spacers, motor, or expressly state:
a central shaft spanning a top to bottom distance of the spinner roller; and
the discs separately mounted on and removable from the central shaft.
Belik teaches:
(Belik 12/212) spanning a top to bottom distance of a spinner roller (Belik 10/200); and
modular discs (Belik 14/204) separately mounted on and removable from (Belik 6:57-67, 11:20-47) the central shaft.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date or at the time the invention was made, to have modified Berry to include using a central shaft with modular disks as taught by Belik in order to allow the operator to easily remove and replace individual drive discs when the discs become worn or damaged (Belik 6:57-67, 11:20-47). Furthermore, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results (of securing and transmitting power to the drive discs) to one of ordinary skill in the art at the time of filing.
Note: Belik teaches using multiple modular disks (14/204) on a central shaft (12/212) to allow the operator to easily and separately remove and replace individual drive discs when the discs become worn or damaged (Belik 6:57-67, 11:20-47) instead of replacing the entire roller assembly. The combination teaches modifying the rollers of Berry to be modular rollers by dividing the rollers of Berry into drive disks (422) and spacers (424) which are interconnected by a central shaft. Also see Belik Fig. 9 showing multiple alternating spacers and drive disks.

Regarding claim 2, the combination of Berry and Belik teaches:
(Berry 422) of the first modular spinner roller being arranged opposite (Berry see 424/422 in Fig. 4A) a spacer disc (Berry 424) of the second modular spinner roller.

Regarding claim 3, the combination of Berry and Belik teaches:
A spinner roller set according to claim 1 but does not expressly state:
further comprising the spacer disc having a same outside diameter as the drive discs. 
Belik teaches:
Using the same size discs (Belik 14/204) on the roller (Belik 10/200).
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date or at the time the invention was made, to have modified the combination of Berry and Belik to include using the same diameter discs along the length of the roller as taught by Belik in order to allow the operator to increase the amount of frictional contact between the discs and tubular based on torque requirements and pipe type (Berry [0034]).

Regarding claim 4, the combination of Berry and Belik teaches:
A spinner roller set according to claim 1 further comprising the spacer disc (Berry 424) having a different outside diameter (Berry see Fig. 4A) than the drive discs (Berry 422). 

Regarding claim 5, the combination of Berry and Belik teaches:
(Belik 384, 12:52-67) complementary in shape to the central shaft. 

Regarding claim 6, Berry teaches:
A spinner roller (Berry 420) adapted for use in an apparatus used to connect and disconnect threaded drilling tubulars, the spinner roller comprising: at least two independent drive discs (Berry 422) spaced apart from one another by a spacer disc (Berry 424). 

Berry teaches a roller comprising alternating engagement disks and spacer disks where the engagement disk on one roller corresponds with the spacer disk of the adjacent roller. The spacer disks of Berry are darkened in the reproduction of Fig. 4A below.

    PNG
    media_image1.png
    322
    222
    media_image1.png
    Greyscale


a central shaft spanning a top to bottom distance of the spinner roller; and
the discs separately mounted on and removable from the central shaft.
Belik teaches:
a central shaft (Belik 12/212) spanning a top to bottom distance of a spinner roller (Belik 10/200); and
modular discs (Belik 14/204) separately mounted on and removable from (Belik 6:57-67, 11:20-47) the central shaft.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date or at the time the invention was made, to have modified Berry to include using a central shaft with modular disks as taught by Belik in order to allow the operator to easily remove and replace individual drive discs when the discs become worn or damaged (Belik 6:57-67, 11:20-47). Furthermore, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results (of securing and transmitting power to the drive discs) to one of ordinary skill in the art at the time of filing.
Note: Belik teaches using multiple modular disks (14/204) on a central shaft (12/212) to allow the operator to easily and separately remove and replace individual drive discs when the discs become worn or damaged (Belik 6:57-67, 11:20-47) instead of replacing the entire roller assembly. The combination teaches modifying the rollers of Berry to be modular rollers by dividing the rollers of Berry into drive disks (422) and 

Regarding claim 7, the combination of Berry and Belik teaches:
A spinner roller according to claim 1 wherein the at least two independent drive discs (Berry 422) have a different outside diameter (Berry see Fig. 4A) than the spacer disc (Berry 424). 

Regarding claim 8, the combination of Berry and Belik teaches:
A spinner roller set according to claim 1 further comprising the drive discs and the spacer disc having a non-circular central opening (Belik 384, 12:52-67) complementary in shape to the central shaft.

Regarding claim 9, Berry teaches:
A spinner roller (Berry 420) adapted for use in an apparatus used to connect and disconnect threaded drilling tubulars, the spinner roller comprising: at least two drive discs (Berry 422) spaced apart from one another by one or more independent spacer disc (Berry 424) wherein said spacers having a smaller outside diameter (Berry Roller 422 is described as a roller 424 with a raised surface and would have a smaller outside diameter. Also see Fig. 4A, [0031-0034]) than said one or more drive discs. 
Berry teaches a roller comprising alternating engagement disks and spacer disks where the engagement disk on one roller corresponds with the spacer disk of the 

    PNG
    media_image2.png
    257
    176
    media_image2.png
    Greyscale

Berry does not disclose structural details of the rollers, spacers, motor, or expressly state:
a central shaft spanning a top to bottom distance of the spinner roller; and
the discs separately mounted on and removable from the central shaft.
Belik teaches:
a central shaft (Belik 12/212) spanning a top to bottom distance of a spinner roller (Belik 10/200); and
modular discs (Belik 14/204) separately mounted on and removable from (Belik 6:57-67, 11:20-47) the central shaft.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date or at the time the invention was made, to have modified Berry to include using a central shaft with modular disks as taught by Belik in order to allow the operator to easily remove and replace individual drive discs when the discs become worn or damaged (Belik 6:57-67, 11:20-47). Furthermore, all the claimed elements 
Note: Belik teaches using multiple modular disks (14/204) on a central shaft (12/212) to allow the operator to easily and separately remove and replace individual drive discs when the discs become worn or damaged (Belik 6:57-67, 11:20-47) instead of replacing the entire roller assembly. The combination teaches modifying the rollers of Berry to be modular rollers by dividing the rollers of Berry into drive disks (422) and spacers (424) which are interconnected by a central shaft.
the combination of Berry and Belik teaches:
A method of replacing a worn spinner roller (Berry 422) use in an apparatus used to connect and disconnect threaded drilling tubulars, the method comprising the steps of: removing (Belik 6:57-67, 11:20-47) one or more independent drive discs (Berry 422) and spacers (Berry 424) from a central shaft (Belik 12/212) of the spinner roller (Berry 420), at least one of the removed independent drive discs being a worn drive disc in need of replacement (Belik 6:57-67, 11:20-47); and replacing (Belik 6:57-67, 11:20-47), and each of the one or more independent spacer discs removed separately (Belik 6:57-67, 11:20-47) from the central shaft from the removed independent drive discs; and the worn drive disc with a new independent drive disc, the new independent drive disc being mounted on the central shaft and replacing said spacer, said spacer being mounted on the central drive shaft (Belik 6:57-67, 11:20-47).  Note: Belik teaches modular spacers and drive discs and individually replacing specific worn or damaged discs.

Regarding claim 10, the combination of Berry and Belik teaches:
A method according to claim 9 further comprising the step of reinstalling (Belik 6:57-67, 11:20-47) any other removed drive disc and spacer disc onto the central shaft.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Carroll whose telephone number is (571)272-4808.  The examiner can normally be reached on M-F 2:00-10:00 PM EDT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David Carroll/           Primary Examiner, Art Unit 3674